Case 20-12878-abl Doc1 Entered 06/16/20 15:09:01 Page 1 of 25

Fill in this information .to identify your.case:

 

United States Bankruptcy Court for the:

DISTRICT OF NEVADA

 

Case number (if known) Chapter 11 _

 

O) Check if this an
amended filing

 

 

Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy 04/20

 

 

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number {if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.

1. Debtor's name Metal Partners Rebar, LLC

 

2. All other names debtor .
used in the last8 years | DBA Metal Partners International

DBA MPI
Include any assumed
names, trade names and OBA FGH Rebar

doing business as names

 

3. Debtor's federal
Employer Identification  XX-XXXXXXX
Number (EIN)

 

4. Debtor's address Principal place of business Mailing address, if different from principal place of
business

302 Knights Run Ave., #1104
Tampa, FL 33602

 

 

Number, Street, City, State & ZIP Code P.O, Box, Number, Street, City, State & ZIP Code
Hillsborough Location of principal assets, if different from principal
County place of business

3101 E. Craig Road North Las Vegas, NV 88030

 

Number, Street, City, State & ZIP Code

 

5. Debtor's website (URL) metalpi.com

 

 

6. Type of debtor H Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP)

[J Partnership (excluding LLP)
1 Other. Specify:

 

 

 

 

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 1
Case 20-12878-abl

Doc 1 Entered 06/16/20 15:09:01 Page 2 of 25

Case number (if known)

 

 

Debtor Metal Partners Rebar, LLC
Name
7. Describe debtor's business A. Check one:

C1] Health Care Business (as defined in 11 U.S.C. § 101(27A))
O Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
0 Railroad (as defined in 11 U.S.C, § 101(44))

0) Stockbroker (as defined in 11 U.S.C, § 101(53A))

C Commodity Broker (as defined in 11 U.S.C. § 101(6))

O Clearing Bank (as defined in 11 U.S.C. § 781(3))

EZ None of the above

B. Check all that apply

DO Tax-exempt entity (as described in 26 U.S.C. §501)
CO Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
U1 Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
See htip:/Avwww.uscourts.qov/four-digit-national-association-naics-codes.

 

 

 

 

 

3321
8. Under which chapter of the Check one:
Bankruptcy Code Is the
debtor filing? U1 Chapter 7
OI Chapter 9
A debtor who is a “small — Chapter 11. Check all that apply:
Business deblor rust one ok 1 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
defined in § 1182(1) who noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
elects to proceed under $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
subchapter V of chapter 11 operations, cash-flow statement, and federal income tax return or if any of these documents do not
(whether or not the debtor is a exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
“small business debtor") must 1 The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
check the second sub-box. debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
any of these dacuments do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
C1 Aplan is being filed with this petition.
Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
accordance with 11 U.S.C. § 1126(b).
(The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
Altachment to Voluntary Petition for Non-individuals Filing for Bankruptcy under Chapter 17
(Official Form 201A) with this form.
[The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
O1 Chapter 12
9. Were prior bankruptcy EB No.
cases filed by or against
the debtor within the flast8 1 Yas.
years?
If more than 2 cases, attach a —
separate list. District When Case number ee
District __ When Case number
10. Are any bankruptcy cases []No
pending or being filed by a
business partner or an Yes,
affiliate of the debtor?
List all cases, If more than 1, A h . .
attach a separate list Debtor See Attachment Relationship
District ____ When _____ Case number, if known

 

Official Form 201

Voluntary Petition for Non-individuals Filing for Bankruptcy

page 2
Case 20-12878-abl Doc1 Entered 06/16/20 15:09:01 Page 3 of 25

Debtor Metal Partners Rebar, LLC

Name

 

 

Case number (if known)

11. Why is the case filed in Check all that apply:

this district? : . : we wate tgs : .
Vs aisinie 1 __sDebtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately

preceding the date of this petition or for a langer part of such 180 days than in any other district.

EA bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

 

12, Does the debtor ownor Hi yg
have possession of any
real property or personal (1 Yes.
property that needs
immediate attention?

Answer below for each property that needs immediate attention. Attach additional sheets if needed.

Why does the property need immediate attention? (Check aif that apply.)
[J It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
What is the hazard?

 

 

(C1 It needs to be physically secured or protected from the weather.

0 it includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).

CD Other

 

Where Is the property?

 

Number, Street, City, State & ZIP Code
Is the property insured?
C1No

OlyYes. Insurance agency

 

Contact name

 

Phone

 

 

 

| | Statistical and administrative information

 

13, Debtor's estimation of . Check one:

available funds 1 Funds will be available for distribution to unsecured creditors.

EZ After any administrative expenses are paid, no funds will be available to unsecured creditors.

 

14. Estimated number of 0 1-49 D1 1,000-5,000 1D 25,001-50,000
creditors Cl 50-99 C1 5001-10,000 C1 50,001-100,000
CO 100-199 C1] 10,001-25,000 O More thant00,000
Fi 200-999

 

15, Estimated Assets 1 $500,000,001 - $1 billion
C1 $1,000,000,001 - $10 billion
EJ $10,000,000,001 - $50 billion

01 More than $50 billion

0 $1,000,001 - $140 million

El $40,000,001 - $50 million
CJ $50,000,001 - $100 million
D1 $100,000,004 - $500 million

D1 $0 - $50,000

U0 $50,001 - $100,000
C1 $100,001 - $500,000
C1 $500,001 - $4 million

 

16, Estimated liabilities O $0 - $50,000 C1 $1,000,001 - $10 million LJ $500,000,001 - $1 billion

 

OJ $50,001 - $100,000
J $400,001 - $500,000
D2 $500,004 - $1 million

Di $10,000,001 - $50 million
EZ $50,000,001 - $100 million
0 $100,000,001 - $500 million

C1] $4,000,000,001 - $10 billion
1 $10,000,000,001 - $50 billion
1 More than $50 billion

 

Official Form 204

Voluntary Petition for Non-Individuals Filing for Bankruptcy

page 3
Case 20-12878-abl Doc1 Entered 06/16/20 15:09:01 Page 4 of 25

 

Debtor Metal Partners Rebar, LLC Case number (if known)
Name - .

a Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
of authorized The debtor requests relief in accordance with the chapter of title 11, United States Cade, specified in this petition.
representative of debtor
| have been authorized to file this petition an behalf of the debtor.

| have examined the information in this petition and have a reasonable belief that the information is true and correct.

| declare under penalty of perjury that the foregoing is true and correct.

Executed on 6 . ) b- go

 

 

 

 

MM / YYY¥Y
x Joseph Tedesco
Signature ofAutYorized representative of debtor Printed name
Title CihiefFinancial Officer
4

 
  

bm belbede

OD y
18. Signature of attorney x a J ;
‘Signature attorney for debtor ~~ IMT DDTYYYY

Matthew C. Zirzow 7222
Printed name

Larson & Zirzow, LLC
Firm name

850 E. Bonneville Ave.
Las Vegas, NV 89101
Number, Street, City, State & ZIP Code

 

Contact phone 702-382-1170 Email address mzirzow@Izlawnv.com

7222 NV
Bar number and State

 

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy

page 4

 
 

Case 20-12878-abl Doc1 Entered 06/16/20 15:09:01 Page 5 of 25

Debtor Metal Partners Rebar, LLC Case number (if known)
Name

 

(UALR Emel coy ener Late) 9) eet ae) ST meds eso

 

 

 

 

 

 

 

 

 

 

 

United States Bankruptcy Court for the:
DISTRICT OF NEVADA
Case number (if known) Chapter 11
1 Check if this an
amended filing
FORM 201. VOLUNTARY PETITION
Pending Bankruptcy Cases Attachment
Debtor BCG Ownco, LLC Relationship to-you Affilate
District Nevada When = 6/16/20 Case number, if known 20-
Debtor BGD LV Holding, LLC Relationship to you Affilate
District Nevada When 6/16/20 Case number, if known 20-
Debtor BRG Holding, LLC Relationship to you Affiliate _
District Nevada When 6/16/20 Case number, if known 20-

 

Official Form 2014 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 5

 

 
Case 20-12878-abl Doc1 Entered 06/16/20 15:09:01 Page 6 of 25

Fill in this information to identify the case:

Debtorname Metal Partners Rebar, LLC

United States Bankruptcy Court for the: DISTRICT OF NEVADA

 

Case number (if known)
(Check if this is an

amended filing

Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors is

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.

BE 0-21-10 and signature

| am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
individual serving as a representative of the debtor in this case.

 

| have examined the information in the documents checked below and | have a reasonable belief that the information is true and correct:

Schedule A/B: Assets—Real and Personal Property (Official Form 206A/B)
Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
Schedule H: Codebtors (Official Form 206H)

Summary of Assets and Liabilities for Non-individuals (Official Form 206Sum)

Amended Schedule
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

 

Om@ooo0oo0o0o00

Other document that requires a declaration

 

| declare under penalty of perjury that the foregoing is true and co C)

Executed on & ] be x cp

Signature of (T° signing on behalf of debtor

Joseph Tedesco
Printed name

Chief Financial Officer
Position or relationship to debtor

Official Form 202 Declaration Under Penalty of Perjury for Non-Individual Debtors

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Case 20-12878-abl Doc1 Entered 06/16/20 15:09:01 Page 7 of 25

Fill in. this information to identify the case:
Debtor name | Metal Partners Rebar, LLC
United States Bankruptcy Court for the: DISTRICT OF NEVADA

 

O Check if this is an

 

Case number (if known):

amended filing

 

 

 

Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders 125

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value piaces the creditor

among the holders of the 20 largest unsecured claims.

 

Name of creditor and
complete mailing address,
including zip code

Name, telephone number
and email address of
creditor contact

Nature of claim
(for example, trade
debts, bank loans,

Indicate if claim
is contingent,
unliquidated, or

Amount of claim

If the claim is fully unsecured, fill in only unsecured claim amount. tf
claim is partlally secured, fill in total claim amount and deduction for

 

 

 

 

 

 

PO Box 843767
Dallas, TX 75284

 

 

985-652-0316

 

 

 

 

professional services, disputed value of collateral or setoff to calculate unsecured claim.
and government Total claim, if Deduction for value | Unsecured claim
contracts) partially secured of collateral or setoff
Gerdau Tom Sondgeroth Vendor $4,976,767.00
Attn:
Bankruptcy/Managing | thomas.sondgeroth
Agent @gerdau.com
1 North Crossman 469-426-2919
Road
Sayreville, NJ 08872
Commercial Metals Suzy Rhodes Vendor Contingent $4,623,675.26
Company Unliquidated
Attn: suzy.rhodes@cmc.c Disputed
Bankruptcy/Managing | om Subject to
Agent 214-689-5887 Setoff
6565 N. Macarthur
Blvd., Ste. 800
Irving, TX 75039
Consolidated Ken Lance Vendor Subject to $2,338,165.00
Construction Products Setoff
Inc. klance@ccp-inc.net
Attn: 440-858-3222
Bankruptcy/Managing
Agent
PO Box 1329
Andover, OH 44003
Steel Dynamics - Parker Arthur Vendor $1,551,973.00
Roanoke
Attn: parker.arthur@steel
Bankruptcy/Managing | dynamics.com
Agent 800-753-3532
102 Westside Blvd
NW
Roanoke, VA 24017
Bayou Steel Group John Scott Bender | Vendor $1,460,870.00
Attn:
Bankruptcy/Managing | johnscott.bender@b
Agent ayousteel.com

 

 

 

Official form 204

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims

Software Copyright! (c) 1996-2020 Best Case, LLC - www.bestcase.com

page 4

Best Case Bankruptcy

 

 
Case 20-12878-abl

Debtor

Metal Partners Rebar, LLC

 

Name

Doc 1 Entered 06/16/20 15:09:01 Page 8 of 25

Case number (if known)

 

 

Name of creditor and
complete mailing address,
including zip code

Name, telephone number
and email address of
creditor contact

Nature of claim
(for example, trade
debts, bank loans,

professional services,

Indicate if claim
is contingent,
unliquidated, or
disputed

Amount of claim

If the claim is fully unsecured, fill in only unsecured claim amount. If
claim is partially secured, fill in total claim amount and deduction for
value of collateral or setoff to calculate unsecured claim.

 

Total claim, if
partially secured

Deduction for value
of collateral or setoff

Unsecured claim

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Stamford Metal Group | Derin Talinii Vendor $1,377 ,858.75
Attn:

Bankruptcy/Managing | derin@stamfordmet

Agent algroup.com

8 Wright St. 203-504-2226

Westport, CT 06880

Voest Alpine AimmeTubbs Vendor $911,435.97
Intertrading AG

Attn: aimee.tubbs@vaitus

Bankruptcy/Managing |.com

Agent 713-203-6226

PO Box 4960 Msc

#225

Houston, TX 77210

Steel Dynamics - Nick Jenks Vendor $757,958.00
Columbia City

Attn: nick. jenks@steeldyn

Bankruptcy/Managing | amics.com

Agent

2601S. 700E

Columbia City, IN

46725

Ferriere Nord Spa Vendor $731,481.00
Via delle Ferriere pittinigroup@pittini. it

Zona Industriale +39 0432 062811

Rivoli

Osoppo UD Italy

33010

Simec USA David Games Vendor $690,861.53
Corporation

Attn: dogames@gruposim

Bankruptcy/Managing | ec.com.mx

Agent

1700 Cleveland Ave.,

Suite B

National City, CA

81950

ATA Steel Corp Derin Talinli Vendor $588,075.46
Attn:

Bankruptcy/Managing | derin@stamfordmet

Agent algroup.com

101 Roseville Rd. 203-504-2226

Westport, CT 06880

Interlink - Celerity Vendor $410,035.63
Attn: Bankruptcy chartering@interlink

Dep't/Managing Agt _| maritime.com

58 Par-La-Ville Road | 1-441-297-5000

Hamilton HM11,

Bermuda

Official form 204 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.beslcase.com

Best Case Bankruptcy

 

 

 
 

Case 20-12878-abl

Debtor
Name

Metal Partners Rebar, LLC

Doc 1 Entered 06/16/20 15:09:01 Page 9 of 25

Case number (if known)

 

 

Name of creditor and
complete mailing address,
including zip code

Name, telephone number
and email address of
creditor contact

Nature of claim

(for example, trade
dabts, bank loans,
professional services,

Indicate if claim
is contingent,
unliquidated, or
disputed

Amount of claim

If the claim is fully unsecured, fill in only unsecured claim amount. If
claim is partially secured, fill in total claim amount and deduction for
value of collateral or setoff to calculate unsecured claim.

 

Total claim, if
partially secured

Deduction for value | Unsecured claim

of collateral or setoff

 

EVRAZ Rocky
Mountain Stee!

Attn: Bankruptcy
Dept/Managing Agent
2100 South Freeway
Pueblo, CO 81004

Vendor

$381,495.00

 

Nucor Steel
Connecticut, Inc

Attn:
Bankruptcy/Managing
Agent

PO Box 822361
Philadelphia, PA
19182-2361

Dan Fortin

daniel.fortin@nucor.
com
203-949-6810

Vendor

$362,365.84

 

Wire Mesh Corp.
Attn:
Bankruptcy/Managing
Agent

PO Box 74780
Chicago, IL 60694

Mark Beasley

markb@wmc-us.co
m
706-412-7002

Vendor

$272,882.72

 

Kaptan International,
Ltd.

Attn:
Bankruptcy/Managing
Agent

2000 Ponce de Leon
Blvd., #600

Coral Gables, FL
33134

(305) 995-0127

Vendor

$223,866.28

 

Liberty Steel
Georgetown, Inc.
Attn:
Bankruptcy/Managing
Agent

420 S. Hazard St
Georgetown, SC
29440

Jed McCarty

jed.mccarty@liberst
eel.us
843-485-4724

Vendor

$220,541.22

 

Construction
Materials Group

Attn:
Bankruptcy/Managing
Agent

2565 John Wayland
Hwy.

Harrisonburg, VA
22801

Kasey Riggleman

kasey.riggleman@c
onmatgroup.com
§40-433-3000

Vendor

Subject to
Setoff

$218,850.64

 

Eastern States Steel
Attn:
Bankruptcy/Managing
Agent

PO Box 7076
Audubon, PA 19407

 

 

Mike Capinsky

mikec@easternstate
ssteel.com
610-275-3375

 

Vendor

 

Subject to
Setoff

 

 

$213,156.00

 

 

Official form 204

Chapter 11 or Chapter 9 Gases: List of Creditors Who Have the 20 Largest Unsecured claims

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

page 3

Best Case Bankruptcy

 

 
Case 20-12878-abl

Debtor
Name

Metal Partners Rebar, LLC

Case number (if known)

Doc 1 Entered 06/16/20 15:09:01 Page 10 of 25

 

 

Name of creditor and
complete mailing address,
including zip code

Name, telephone number
and email address of
creditor contact

Nature of claim

(for example, trade
debts, bank loans,
professional services,

indicate if claim
is contingent,
unliquidated, or
disputed

Amount of claim

if the claim is fully unsecured, fill in only unsecured claim amount. If
claim is partially secured, fill in total claim amount and deduction for
value of collateral or setoff to calculate unsecured claim.

 

Total claim, if
partially secured

Deduction for value
of collateral or setoff

Unsecured claim

 

 

 

 

 

 

 

 

 

 

Official form 204

Software Copyright (c) 1996-2020 Best Case, LLC ~ www:bestcase.com

Steel Dynamics - Deb Walters Vendor $208,895.00
Pittsboro
Attn: deb.walters@steeldy
Bankruptey/Managing | namics.com
Agent 317-892-7134
8000 N Country Rd.,
#255E
Pittsboro, IN 46167
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims page 4

Best Case Bankruptoy

 
Case 20-12878-abl Doc1 Entered 06/16/20 15:09:01 Page 11 of 25

WRITTEN CONSENT OF SOLE MANAGER
OF METAL PARTNERS REBAR, LLC

The undersigned, being the Sole Manager of Metal Partners Rebar, LLC, an Illinois
limited liability company (the “Company”), hereby consents to the following actions and adopts
the following resolutions:

RESOLVED that, in the judgment of the Manager, it is desirable and in the best interest
of the Company, its creditors, and other interested parties that the Company file a voluntary
petition for relief (the “Petition”) to commence a case (the “Bankruptcy Case”) under the
provisions of chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”); and

RESOLVED FURTHER, that Joseph Tedesco be, and hereby is, authorized and
empowered, on behalf of and in the name of the Company, to execute and verify or certify the
Petition and to cause the same to be filed with the United States Bankruptcy Court for the
District of Nevada, at such time as such Joseph Tedesco shall determine; and

RESOLVED FURTHER, that Joseph Tedesco is designated as the “responsible person”
for the Company in the Bankruptcy Case for purposes of Federal Rule of Bankruptcy Procedure
9001(5); and

RESOLVED FURTHER, that Joseph Tedesco be, and hereby is, authorized and
empowered, on behalf of and in the name of the Company, to execute and verify or certify all
schedules, statements, lists and other papers and to take any and all actions that he deems
necessary in connection with the Bankruptcy Case and in connection with the Company’s assets
and liabilities and to put into effect the purposes of the foregoing resolutions; and

RESOLVED FURTHER, that the Company shall retain the law firm of Saul Ewing
Arnstein & Lehr LLP, as its bankruptcy counsel, for legal services relating to the filing of the
Petition and representing the Company in the Bankruptcy Case and all matters related thereto on
such terms as Joseph Tedesco shall determine; and

RESOLVED FURTHER, that the Company shall retain the law firm of Larson &
Zirzow, LLC, as its local bankruptcy counsel, for additional legal services relating to the filing
the Petition and representing the Company in the Bankruptcy Case and all matters related thereto
on such terms as Joseph Tedesco shall determine; and

RESOLVED FURTHER, that the Company shall retain High Ridge Partners, LLC, as
its financial advisor, for financial consulting services relating to the filing of the Petition and the
Bankruptcy Case on such terms as Joseph Tedesco shall determine; and

RESOLVED FURTHER, that the Company shall retain SSG Advisors, LLC, as its
investment banker, for services relating to the sale of all or part of the Company on such terms as
Joseph Tedesco shall determine; and

RESOLVED FURTHER, that Joseph Tedesco is authorized and empowered, on behalf
of and in the name of the Company, to obtain post-petition debtor-in-possession financing

36884896.4

 

 
 

Case 20-12878-ab| Doc1 Entered 06/16/20 15:09:01 Page 12 of 25

according to terms negotiated, or to be negotiated, by Joseph Tedesco and to execute and deliver
any documents relating thereto; and

RESOLVED FURTHER, that Joseph Tedesco and any other officers or representatives
of the Company subsequently designated or appointed by Joseph Tedesco be, and each of them
hereby is, authorized and empowered, on behalf of and in the name of the Company, to
effectuate the sale or liquidation of substantially all of the Company’s assets through the
Bankruptcy Case, and to further take any steps necessary to implement such sale or liquidation,
and

RESOLVED FURTHER, that all acts, actions, and transactions previously taken or
done, relating to the matters described in or contemplated by the foregoing resolutions, are
hereby ratified and approved; and

RESOLVED FURTHER, that this consent may be executed and transmitted by
facsimile or electronic mail.

IN WITNESS WHEREOF, the undersigned has executed this Written Consent as of
June, 2020.

Jose D. Carre Manager

368848964

 
Case 20-12878-ab| Doc1 Entered 06/16/20 15:09:01 Page 13 of 25

United States Bankruptcy Court
District of Nevada

Inre _ Metal Partners Rebar, LLC Case No.
Debtor(s) Chapter 14

VERIFICATION OF CREDITOR MATRIX

I, the Chief Financial Officer of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true

and correct to the best of my knowledge.

Date: 67 }~jeo

 

Joseph Tedg g hief Financial Officer
Signer/Titlé

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 20-12878-abl

Metal Partners Rebar, LLC
302 Knights Run Ave., #1104
Tampa, FL 33602

Clark County Assessor

clo Bankruptcy Clerk

500 S. Grand Central Pkwy
Box 551401

Las Vegas, NV 89155

Social Security Administration

Attn: Bankruptcy Desk/Managing Agent

PO Box 33021
Baltimore, MD 21290-3021

A to Z Trucking LLC

Attn: Bankruptcy/Managing Agent
c/o Porter Billing Services LLC
2112 1st Ave N

Birmingham, AL 35201

ADR Rebar Supply & Placement
Attn: Bankruptcy/Managing Agent
26363 Ida Street
Valley, NE 68064

Alabama Department of Revenue
Personal Property

Attn: Bankruptcy Dept / Managing Agent

50 North Ripley Street
Montgomery, AL 36104

American Wire Tie, Inc.

Attn: Bankruptcy/Managing Agent
PO Box 696

North Collins, NY 14111

AMP/CPL - THP Property, LLC

c/o the Corporation Trust Company

as Resident Agent
1209 Orange Street
Wilmington, DE 19801

ANCO Steel Company, Inc.
Attn: Holdings SPE Manager, LLC

clo Corporation Service Co. Resident Agt

251 Little Falls Drive
Wilmington, DE 19808

Arizona Dept. of Revenue
Attn: Managing Agent
P.O. Box 29010

Phoenix, AZ 85038

Doc 1 Entered 06/16/20 15:09:01 Page 14 of 25

Internal Revenue Service

Attn: Bankruptcy Dept/Managing Agent
P.O, Box 7346

Philadelphia, PA 19101

Dept. of Empl, Training & Rehab
Employment Security Division

500 East Third Street

Carson City, NV 89713

3M Company

Attn: Bankruptcy/Managing Agent
PO Box 844127

Dallas, TX 75284

ABM Electric LLC
Attn: Bankruptcy/Managing Agent
203 Chestnut Ave,
Dunbar, WV 25064

Aerotek Commercial Staffing
Attn: Bankruptcy/Managing Agent
PO Box 198531

Atlanta, GA 30384-8531

Alta industrial Equipment Company, LLC

Attn: Bankruptcy/Managing Agent
25542 Network Place
Chicago, IL 60673

Amerigas Propane L.P.

Attn: Bankruptcy/Managing Agent
PO Box 7155

Pasadena, CA 91109

AMP/CPL- The Property LLC
Atin: Bankruptcy/Managing Agent
C/O Suntrust Bank

Atlanta, GA 30368

Antonios Lawn Service LLC
Attn: Bankruptcy/Managing Agent
8 West 9th St.

New Castle, DE 19720

Arnold Machinery Company
Attn: Bankruptcy/Managing Agent
PO Box 30020

Salt Lake City, UT 84130

Clark County Treasurer
cio Bankruptcy Clerk

500 S. Grand Central Pkwy
P.O. Box 551220

Las Vegas, NV 89155

Nevada Dept. of Taxation
Bankruptcy Section

555 E. Washington Avenue #1300
Las Vegas, NV 89101

76 Eleventh Avenue Property OwnéL
cio John M. Frega, Esq.

Troutman Sanders LLP

875 Third Avenue

New York, NY 10022

Adelphia Metals I, LLC

Attn: Bankruptcy/Managing Agent
4376 Solutions Center

Chicago, IL 60677-4003

Akita Copy Products

Attn: Bankruptcy/Managing Agent
5402 Airport Blvd.

Tampa, FL 33634

Alter Trucking and Terminal Corpor
Attn: Bankruptcy/Managing Agent
2117 State St.

Bettendorf, IA 52722

AMP/CPL - THP Property, LLC

clo Crocker Partners Property MngnbLL
225 N.E. Mizner Blivd., Ste. 200

Boca Raton, FL 33432

Anchor Electric

Attn: Bankruptcy/Managing Agent
Po Box 12591

Wilmington, DE 19850

Arizona Dept. of Economic Security
Attn: Managing Member

3406 N. 5ist Ave.

Phoenix, AZ 85031

Artsons Manufacturing Company
Attn: Bankruptcy/Managing Agent
11121 Garfield Avenue
South Gate, CA 90280
 

Case 20-12878-abl

Associated Terminals, LLC
Attn: Bankruptcy/Managing Agent
9100 Safety Drive

Convent, LA 70723

Audi Financial Services

Attn: Bankruptcy/Managing Agent
1401 Frankin Blvd.

Libertyville, IL 60048

Bala Delivery Inc.
Attn: Bankruptcy/Managing Agent
7727 Acadian Dr.
Orlando, FL 32822

Barnsco

Attn: Bankruptcy Dept/Managing Agent
975 Ladd Road

Walled Lake, MI 48390

Black lron Reinforcing LLC

Attn: Bankruptcy Dept/Managing Agent
4460 Rivieria Ridge Ave.

Las Vegas, NV 89115

BNSF Railway Company

Attn: Bankruptcy/Managing Agent
2400 Western Center Blvd,

Fort Worth, TX 76131

Bright House Networks

Attn: Bankruptcy Dept/Managing Agent
PO Box 7195

Pasadena, CA 91109

Bushwick Metals, LLC

clo McNamee, Lochner, Titus & Williams
Attn: Kevin Laurilliard, Esq.

677 Broadway #500

Albany, NY 12207

Byer Steel Rebar

Attn: Bankruptcy/Managing Agent
PO Box 226

Greensburg, IN 47240

Cascade Steel Rolling Mills Inc
Attn: Bankruptcy/Managing Agent
PO Box 50530

Los Angeles, CA 90074-0530

Doc 1 Entered 06/16/20 15:09:01 Page 15 of 25

ATA Steel Corp

Attn: Bankruptcy/Managing Agent
101 Roseville Rd.

Westport, CT 06880

B2B Industrial Packaging

Attn: Bankruptcy/Managing Agent
PO Box 3296

Glen Ellyn, IL 60138

Bardan Supply inc.

Attn: Bankruptcy/Managing Agent
PO Box 2049

Loves Park, !L 61130-0049

Bay Copy And Imaging Solutions
Attn: Bankruptcy/Managing Agent
13513 Prestige Place #103
Tampa, FL 33635

BN Products - USA, LLC

Attn: Bankruptcy/Managing Agent
3450 N. Sabin Brown Road
Wickenburg, AZ 85390

Bon Tool Co. .

Attn: Bankruptcy/Managing Agent
4430 Gibsonia Road

Gibsonia, PA 15044

Brownsville Gulfside Warehouse, Inc.

Attn: Bankruptcy/Managing Agent
3500 RL Ostos Road
Brownsville, TX 78521

Bussen Terminal

Attn: Bankruptcy/Managing Agent
5000 Bussen Road

Saint Loults, MO 63129

C & G Johnson Trucking, Inc.
Attn: Bankruptcy/Managing Agent
8734 West Offner Road
Peotone, IL 60468

Celtic Marine Corp.

Attn: Bankruptcy/Managing Agent
3888 S. Sherwood Forest Blvd.
Baton Rouge, LA 70816

Atlas Construction Supply, Inc.
Attn:. Bankruptcy/Managing Agent
4640 Brinell St.

San Diego, CA 92177

Bagg Engineers

Attn: Bankruptcy/Managing Agent
138 Charcot Avenue

San Jose, CA 95131

Bargraph Services

167/14, Kapilar St, Subramani Nagar
Old Suramangalam, Salem

Tamil Nadu 636005, India

Bayou Steel Group

Attn: Bankruptcy/Managing Agent
PO Box 843767

Dallas, TX 75284

BNSF Logistics LLC

Attn: Bankruptcy Dept/Managing Age
75 Remittance Drive

Chicago, IL 60675

BRG Holding, LLC
Attn: Bankruptcy/Managing Agent
1020 Winfield Road
Winfield, WV 25213

Burkhart Enterprises, Inc.

Attn: Bankruptcy/Managing Agent
2435 Asbury Road

Knoxville, TN 37914

Butterfield Color, Inc.

Attn: Bankruptcy/Managing Agent
625 W. Illinois Ave.

Aurora, IL 60506

California State Board of Equalizatio
450 N Street
Sacramento, CA 94279

Certified Steel Company

Attn: Bankruptcy Dept/Managing Age
1333 Brunswick Pike

Lawrenceville, NJ 08648

 
 

Case 20-12878-ab| Doci1 Entered 06/16/20 15:09:01 Page 16 of 25

Chicago Tag & Label Inc. Cintas Corporation No. 2 Cintas Corporation No. 2
Attn: Bankruptcy/Managing Agent Attn: Bankruptcy/Managing Agent Attn: Bankruptcy/Managing Agent
2501 Commerce Drive Po Box 625737 PO Box 630803
Libertyville, [L 60048 Cincinnati, OH 45262-5737 Cincinnati, OH 45263
CIT Bank, N.A. City Safety Compliance, Inc. Cochran Oil
Attn: Managing Member c/o Ellenoff Grosssman & Schole, LLP Attn: Bankruptcy/Managing Agent
10201 Centurion Parkway Attn: Anthony Galano, Ill, Esq. 229 W Hillview Ave.
Jacksonville, FL 32256 1345 Avenue of the Americas, 11th FI. New Castle, DE 19720

New York, NY 10105
Commercial Group Lifting Products Commercial Metals Company Compton Transfer & Storage, Inc.
Attn: Bankruptcy/Managing Agent Attn: Bankruptcy/Managing Agent Attn: Bankruptcy/Managing Agent
{2801 Universal Drive 6565 N. Macarthur Blvd., Ste. 800 PO Box 15008
Taylor, MI 48180 Irving, TX 75039 Boise, [D 83715
Comptroller of Maryland Concrete Reinforcing Products Consolidated Construction Products in
Revenue Administration Division Attn: Bankruptcy/Managing Agent Attn: Bankruptcy/Managing Agent
Attn: Bankruptcy Administrator 1381 Sawgrass Corporate Parkway PO Box 1329
110 Carroll Street Sunrise, FL 33323 Andover, OH 44003
Annapolis, MD 21411-0010 ,
Construction Materials Group Contractors Steel Company Convoy Capital, LLC
Attn: Bankruptcy/Managing Agent Attn: Bankruptcy/Managing Agent Attn: Bankruptcy Dept/Managing Age
2565 John Wayland Hwy. 36555 Amrhein Rd . 327 Dahlonega Street, Ste. 902a
Harrisonburg, VA 22801 Livonia, MI 48150 Cumming, GA 30040
Crane 1 Services, Inc. Crawford Door Sales of Lake County, Inc.CrestMark Vendor Finance
Attn: Bankruptcy/Managing Agent Attn: Bankruptcy/Managing Agent Attn: Managing Member
PO Box 88989 40109 Kennedy Avenue 5480 Corporate Dr., Ste. 350
Milwaukee, WI 53288-8989 Highland, IN 46322 Tray, MI 48098
Crocker Partners Property Mngmt, LLC CRS Specialties Inc. CRST Malone, Inc.
Attn: Managing Agent Attn: Bankruptcy/Managing Agent Attn: Bankruptcy Dept/Managing Age
3452 Lake Lynda Dr., te. 175 72 Clark St. 1901 Floyd Bradford Road
Orlando, FL 32817 Canada Trussville, AL 35173
Davis Wire Dayton Superior Corporation DC Cranes
Attn: Bankruptcy/Managing Agent Attn: Bankruptcy/Managing Agent Attn: Bankruptcy/Managing Agent
PO Box 101093 62846 Collections Center Drive 3009 Bellevue Ave.
Pasadena, CA 91189 Chicago, IL 60693-0628 Wilmington, DE 19802
Deacero USA, Inc. Delaware Employment Training Fund Delaware River Stevedores, Inc.
Attn: Bankruptcy Dept/Managing Agent Attn: Bankruptcy/Managing Agent Attn: Bankruptcy/Managing Agent
8411 Irvington Blvd. 4425 N. Market Street 441 North Fifth Street
Houston, TX 77022-3449 Wilmington, DE 19802 Philadelphia, PA 19123
Deloitte Inc. Dian Construction Services DiCentral Corporation
Attn: Bankruptcy/Managing Agent Attn: Bankruptcy/Managing Agent Attn: Bankruptcy/Managing Agent
334 Queen St 400 King Street 1199 Nasa Parkway

Canada E3B 1B2 Chappaqua, NY 10514 Houston, TX 77058

 
 

Case 20-12878-abl

Diesel Direct West

Attn: Bankruptcy/Managing Agent
PO Box 31086

Stockton, CA 95213

Dimension Fabricators Inc.

Attn: Bankruptcy/Managing Agent
2000 Seventh St.

Scotia, NY 12302

Eastlick Trucking

Attn: Bankruptcy Dept/Managing Agent
602 Morris Street

Ottumwa, IA 52501

Engineered Devices Corporation
Attn: Bankruptcy/Managing Agent
25 Bergen Turnpike

Ridgefield Park, NJ 07660

EVRAZ Rocky Mountain Steel

Attn: Bankruptcy Dept/Managing Agent
2100 South Freeway

Pueblo, CO 81004

Fastenal Company

Attn: Bankruptcy/Managing Agent
PO Box 1286

Winona, MN 55987-1286

Gatehouse Las Vegas R.E. |, Inc.
Attn: Edward C. Roohan

5080 Cameron Street

Las Vegas, NV 89118

General Technologies, Inc.

Attn: Bankruptcy/Managing Agent
43022 Trinity Dr.

Stafford, TX 77477

Gerdau

Attn: Bankruptcy/Managing Agent
1 North Crossman Road
Sayreville, NJ 08872

GSF Mortgage Corporation
Attn: Managing Agent
15430 W. Capital Dr.
Brookfield, Wi 53005

Doc 1 Entered 06/16/20 15:09:01 Page 17 of 25

Diesel Direct, Inc.

Attn: Bankruptcy Dept/Managing Agent
74 Maple Street

Stoughton, MA 02072

Eastern Lift Truck Co., Inc.
Attn: Bankruptcy/Managing Agent
549 East Linwood Ave.

Maple Shade, NJ 08052

Eco Clean Professional Services
Attn: Bankruptcy Dept/Managing Agent
P.O. Box 11133

Merrillville, IN 46471

Erico International Corporation
Attn: Bankruptcy/Managing Agent
3138 Paysphere Circle

Chicago, IL 60674

F&M Transportation LLC
302 Kinghts Rune Ave., #1104
Tampa, FL 33602

Fastners Inc, Southwestern Supply
Attn: Bankruptcy/Managing Agent
PO Box 80536

Las Vegas, NV 89780

Gateway Terminal

Attn: Bankruptcy/Managing Agent
PO Box 9731

New Haven, CT 06536

Georgia Dept. of Labor

Attn: Bankruptcy/Managing Agent
2756 Atlanta Hwy

Gainesville, GA 30504

Green Transfer & Storage Co.
Attn: Bankruptcy/Managing Agent
10099 N. Portland Rd.

Portland, OR 97203

GSF Mortgage Corporation

c/o Corporation Service Company
as Resident Agent

8040 Excelsior Drive, Ste. 400
Madison, WI 53717

DiGiovine Hnilo Jordan + Johnson Lt
Attn: Patrick Kolzow, Managing Direc
184 Shuman Blvd., Ste. 200
Naperville, IL 60563

Eastern States Steel

Attn: Bankruptcy/Managing Agent
PO Box 7076

Audubon, PA 19407

Ecolab, Inc.

Attn: Bankruptcy/Managing Agent
26252 Network Place

Chicago, iL 60673

Evraz Inc. North American

Attn: Michele FriskeBusiness debt:
71 S. Wacker Dr.

Chicago, IL 60606

F&M Transportation, LLC

Attn: Bankruptcy/Managing Agent
302 Knights Run Ave.

Tampa, FL 33602

Ferriere Nord Spa

Via delle Ferriere

Zona Industriale Rivoli
QOsoppo UD Italy 33010

Gavilon Grain, LLC

Attn: Bankruptcy/Managing Agent
PO Box 74008700

Chicago, IL 60674-8700

Georgia Dept. of Revenue
Attn: Bankruptcy Administrator
1800 Century Blvd. NE
Atlanta, GA 30345

Greenwald Supply Direct, LLC
Attn: Bankruptcy/Managing Agent
2401 51st Place

Hyattsville, MD 20781

Gulf Stream Marine Inc.

Attn: Bankruptcy/Managing Agent
40000 Manchester St.

Houston, TX 77012
 

 

Case 20-12878-abl

Hammond 4531 Columbia, LLC
Attn: Managing Agent

clo Corporation Service Co. Resident Agt

251 Little Falls Drive
Wilmington, DE 19808

Hickgas, LLC

Attn: Bankruptcy/Managing Agent
PO Box 302

Roselawn, IN 46372

HYG Financial Services, Inc.
Attn: Managing Member

5000 Riverside Dr., Suite 300 East
Irving, TX 75039-4314

Insteel Wire Products

Attn: Bankruptcy/Managing Agent
PO Box 60663

Charlotte, NC 28260

lowa Steel & Wire Co. Inc.
Attn: Bankruptcy/Managing Agent
PO Box 1000

Memphis, TN 38148-0305

Jacob Gurke
1144 Sandpiper Lane
Naperville, IL 60540

Joel Lizarraga
cio WW Clyde
869 N 1500 W
Orem, UT 84057

Kansas Dept. of Revenue

Attn: Bankruptcy/Managing Member
PO Box 12005

Topeka, KS 66601-3005

Kaw Valley Companies, Inc.
Attn: Bankruptcy/Managing Agent
PO Box 6249

Kansas City, KS 66106

Keystone Consolidated Industries, Inc.

Attn: Bankruptcy/Managing Agent
317 E. 11th St.
Chicago Heights, IL 60471

Doc 1 Entered 06/16/20 15:09:01 Page 18 of 25

HD Supply Construction & Industrial
Attn: Bankruptcy/Managing Agent
PO Box 4852

Orlando, FL 32802

Hiwassee Builders Supply Inc.
Attn: Bankruptcy/Managing Agent
100 Decatur Pike

Athens, TN 37303

Incorporate.Com

Attn: Bankruptcy/Managing Agent
PO Box 13397

Philadelphia, PA 19101-3397

Intech Funding Corp

Attn: Managing Member

201 East Huntington Dr., Ste. 204
Monrovia, CA 91076

IQTS

Attn: Bankruptcy/Managing Agent
513 Powerville Road

Boonton, NJ 07005

Jade Sterling Steel Co., Inc.
Attn: Bankruptcy/Managing Agent
2300 E. Aurora Rd.

Twinsburg, OH 44087

Johasee Rebar LP

Attn: Bankruptcy/Managing Agent
18059 Rosedale Highway
Bakersfield, CA 93312-8684

Kaptan International, Ltd.

Attn: Bankruptcy/Managing Agent
2000 Ponce de Leon Blvd., #600
Coral Gables, FL 33134

Keen Compressed Gas Company
Attn: Bankruptcy/Managing Agent
PO Box 15151

Wilmington, DE 19850-5151

Kinder Morgan Bulk Terminals, Inc.
Attn: Bankruptcy/Managing Agent
1001 Louisiana St., Ste. 1000
Houston, TX 77002

Herron Wire Products

Attn: Bankruptcy/Managing Agent
801 Old Spanish Trail
Slidell, LA 70458

Hohmann & Barnard, Inc.

Attn: Bankruptcy/Managing Agent
30 Rasons Court

Hauppauge, NY 11788

indiana Pallet Company —

Attn: Bankruptcy/Managing Agent
724 E. Chicago Ave.

East Chicago, IN 46312

Interlink - Celerity

Attn: Bankruptcy Dep't/Managing Ag
58 Par-La-Ville Road

Hamilton HM11, Bermuda

Jacob Gurke
47 E. Chicago Rd., Ste. 314
Naperville, IL 60540

JCK Group

Attn: Bankruptcy/Managing Agent
PO Box 207

Dallardsville, TX 77332

JP Morgan Chase Bank, N. A.
10 South Dearborn St., 22nd Floor
Chase Tower WLS L2

Chicago, IL 60603

Kaseya US Sales, LLC

Attn: Bankruptcy/Managing Agent
PO Box 419327

Boston, MA 02241-9327

Keysteel Corp.

Attn: Bankruptcy/Managing Agent
48900 West Industrial Parkway
New Caney, TX 77357

King of Freight LLC

clo Joseph A. Dempewolf
Klenda Austerman LLC
301 N. Main Street, #1600
Wichita, KS 67202

 

 

 
 

Case 20-12878-abl

Kirk Trucking

Attn: Bankruptcy/Managing Agent
PO Box 365

Delmont, PA 15626

Kurtzman Steady, LLC

Attn: Bankruptcy/Managing Agent
401 S. 2nd Street

Philadelphia, PA 19147

Law Office of Donald Williams P.C.
Attn: Bankruptcy/Managing Agent
612 S. Tenth Street

Las Vegas, NV 89101

Logan Contractor Supply Inc.
Attn: Bankruptcy/Managing Agent
4101 106th St.

Urbandale, IA 53022

Louisiana Dept. of Revenue

Attn: Bankrupty/ Managing Member
PO Box 201

Baton Rouge, LA 70821-0201

Marshalltown Company

Attn: Bankruptcy/Managing Agent
104 S. 8th Avenue
Marshalltown, 1A 50158

Matthew J. O’Brien

clo Michael P. Silver, Esq.

Shutts & Bowen LLP

4301 W. Boy Scout Blvd., Ste. 300
Tampa, FL 33607

Mechanics Paradise Inc.

Attn: Bankruptcy/Managing Agent
2335 N. Dupont Hwy.

New Castile, DE 19720

MH Equipment Company

Attn: Bankruptcy/Managing Agent
PO Box 50

Mossville, IL 61552

Mid-Ship Logistics

Attn: Bankruptcy/Managing Agent
145 Main Street

Port Washington, NY 11050

Doc 1 Entered 06/16/20 15:09:01 Page 19 of 25

Kratos Building Products
Attn: Bankruptcy/Managing Agent
42901 Nicholson Road, Suite 330
Farmers Branch, TX 75234

KW Rastall Oil Company

Attn: Bankruptcy/Managing Agent
74 Maple Street

Stoughton, MA 02072

Liberty Steel Georgetown, Inc.
Attn: Bankruptcy/Managing Agent
420 S. Hazard St

Georgetown, SC 29440

Logistec Ontario

Attn: Bankruptcy/Managing Agent
360 St. Jacques Street, Ste. 1500
Canada

Macchine Elettroniche Piegatrici SPA
Attn: Bankruptcy/Managing Agent

Via Leonardo Da Vinci, 20

33010 Reana dei Rojale UD, Italy

Martin Garage Door of Nevada
Attn: Bankruptcy/Managing Agent
6667 Schuster St.

Las Vegas, NV 89118

Matthew Wicklund
8973 Drummer Bay Ave.
Las Vegas, NV 89149

Meglio | Corp.

clo Law Offices of David V. Suarez, PLLC

51 Wagon Wheet Court
Huntington Station, NY 11746

MHX, LLC

Attn: Bankruptcy/Managing Agent
PO Box 8249

Pasadena, CA 91109

Midwest Pipe Coating, Inc.
Attn: Managing Agent
925 Kennedy Ave.
Schererville, IN 46375

KRB Machinery Company

Attn: Bankruptcy/Managing Agent
1058 Cool Creek Road
Wrightsville, PA 17368

L&L Industries

Attn: Bankruptcy/Managing Agent
PO Box 91077

Henderson, NV 89009

Livingston International, Inc.
Attn: Bankruptcy/Managing Agent
PO Box 490

Buffalo, NY 14225

Lond-Windsor Tax Services Office
Canada Revenue Agency

441 University Ave. West Suite #101
Windsor ON N9A5S8

Canada

Mark Bettenhausen

Attn: Bankruptcy/Managing Agent
505 Cimarron Drive East
Aurora, IL 60504

Martinez Trucking & Log

Attn: Bankruptcy/Managing Agent
13711 Freeway Drive

Santa Fe Springs, CA 90670

Meadow Burke Products

Attn: Bankruptcy/Managing Agent
2835 Overpass Road

Tampa, FL 33619

Metropolitan Rebar Services
Attn: Bankruptcy/Managing Agent
6575 E. Poland

Mayer, AZ 86333

Michael P. Poff
1748 Chesley Road
York, PA 17403

Minnesota Department of Revenue
600 North Robert St
Saint Paul, MN 55101

 
Case 20-12878-abl

Mississippi Dept. of Revenue

Attn: Bankruptcy Dept/Managing Agent
PO Box 22808

Jackson, MS 39225-2808

MPI Coating Services, LLC
Attn: Managing Member
925 Kentucky Ave.
Schererville, IN 46375

Nebraska Dept. of Labor

Attn: Bankruptcy Dept/Managing Agent
550 S. 16th Street

Lincoln, NE 68508

Nevada Pneumatic

Attn: Bankruptcy/Managing Agent
4838 Cecile Ave.

Las Vegas, NV 89115

New Mexico Taxation and Revenue Dept

Attn: Bankruptcy Dept / Managing Agent
5301 Central Ave. NE
Albuquerque, NM 87108

Nexsis Inc.

Attn: Bankruptcy/Managing Agent
410 Meco Drive

Wilmington, DE 19804

Nucor Auburn

Attn: Bankruptcy/Managing Agent
25 Quarry Rd.

Aubum, NY 13021

NY State Dept. of Taxation & Finance
Attn: Bankruptcy/Managing Agent
Harriman Campus Rd.

Albany, NY 12226

Office Evolution

Attn: Bankruptcy/Managing Agent
485C US Highway 1 South
Iselin, NU 08830

Omnitracs, LLC

Attn: Bankruptcy/Managing Agent
File No. 54210

Los Angeles, CA 90074-4210

Doc 1 Entered 06/16/20 15:09:01 Page 20 of 25

Missouri Dept. of Revenue
Attn: Bankruptcy/Managing Agent
301 W. High St.

Jefferson City, MO 65101

Mulino Trading Group, LLC
Attn: Bankruptcy/Managing Agent
PO Box 1419

Molalla, OR 97038

Nebreska Dept. of Revenue

Attn: Bankruptcy Dept/Managing Agent
PO Box 94848

Lincoln, NE 68508-4818

New Jersey Division of Revenue
PO Box 999
Trenton, NJ 08646-0999

New York Concrete Corp.

Attn: Bankruptcy/Managing Agent
708 Sharrotts Road

Staten Island, NY 10309

North Carolina Dept. of Labor

Attn: Bankruptcy Dept/Managing Agent
4 W. Edenton Street

Raleigh, NC 27601

Nucor Kankakee

Attn: Bankruptcy/Managing Agent
{1 Nucor Way

Bourbonnais, [L 60914

Oakley Port 33, Inc.

Attn: Bankruptcy/Managing Agent
3700 Lincaln Avenue

North Little Rock, AR 72114

Ohio Department of Taxation
PO Box 530
Columbus, OH 43216-0530

PDM Steel Service Centers
Attn: Bankruptcy/Managing Agent
4475 Alto Ave.

Las Vegas, NV 89115

Missouri Labor and Industrial Relati
Attn: Bankruptcy/Managing Agent
A241 ©, Dunklin St.

Jefferson City, MO 65102-0504

NCS

Attn: Bankruptcy/Managing Agent
729 Miner Road

Highland Heights, OH 44143

Nehemiah Rebar Services, Inc.
Attn: Bankruptcy/Managing Agent
3932 Ponderosa Rd.

Shingle Springs, CA 95682

New Jersey Galvanizing And TinnirW
Attn: Bankruptcy/Managing Agent

139 Haynes Ave.

Newark, NJ 07114

New York State Dept of Taxation
Bankruptcy Section

PO Box 5300

Albany, NY 12205-0300

North Carolina Dept. of Revenue
Attn: Bankruptcy Dept/Managing Age
PO Box 1168

Raleigh, NC 27602-1168

Nucor Steel Connecticut, Inc
Attn: Bankruptcy/Managing Agent
PO Box 822361

Philadelphia, PA 19182-2361

Office Depot, Inc.

Attn: Bankruptcy/Managing Agent
PO Box 88040

Chicago, IL 60680-1040

Oklahoma Tax Commission

Attn: Bankruptcy Dept/Managing Age
2501 North Lincoln Boulevard
Oklahoma City, OK 73194

Peninsula Steel, Inc.

Attn: Bankruptcy/Managing Agent
PO Box 659506

San Antonio, TX 78265-9506

 
Case 20-12878-abl

Pennsylvania Dept of Revenue
BTFT EFT

9th Floor Strawberry Square
Fourth and Walnut Streets
Harrisburg, PA 17128

Plastic Express

Attn: Bankruptcy/Managing Agent
15450 Salt Lake Avenue

City of Industry, CA 91745

Premium Fire & Security, LLC
Attn: Bankruptcy/Managing Agent
505 Schoolhouse Road

Kennett Square, PA 19348

Prosource Technologies, Inc.
Attn: Bankruptcy/Managing Agent
9482 Meridian Way

West Chester, OH 45069

Rebar Concepts LLC

Attn: Bankruptcy/Managing Agent
140 Beach Street

Belle Harbor, NY 11694

Reinforcing Steel Installers LLC
Attn: Bankruptcy/Managing Agent
7621 SE Cannonball Road

Holt, MO 64048

Ricklefs Transportation

Attn: Bankruptcy Dept/Managing Agent

3993 240th Street
Somers, IA 50586

Rodger Look
301 Harbour Place Dr.
Tampa, FL 33602

Ruckert Terminals Corporation
Attn: Bankruptcy/Managing Agent
2021 South Clinton Street
Baltimore, MD 21224

Ryan Humphreys
3 Dowitcher Court
Wayne, NJ 07470

Doc 1 Entered 06/16/20 15:09:01 Page 21 of 25

Phoenix Insurance Company

Port Contractors, Inc.

Attn: Bankruptcy/Managing Agent
529 Terminal Ave.

New Castle, DE 19720

Prestige Capital Corp.
Attn: Managing Member
400 Kelby Street

Fort Lee, NJ 07024

Rapid Packaging, Inc.

Attn: Bankruptcy/Managing Agent
8700 109th Ave. North
Champlin, MN 55316

Rebuilders Unlimited, Inc.

Attn: Bankruptcy/Managing Agent
11625 Anthony Highway
Waynesboro, PA 17268

Richard Curtis
10674 Maitie Lane
Wheatfield, IN 46392

Rite Air Mechanical
Attn: Bankruptcy/Managing Agent
109 Edgewood Ave.
Bellmawr, NJ 08031

Roger W. Look
2611 Eagle Dr.
Grapevine, TX 76051

Rush Truck Leasing - Las Vegas
Attn: Bankruptcy/Managing Agent
PO Box 34630

San Antonio, TX 78265

Ryder Transportation Services
Attn: Bankruptcy/Managing Agent
Lockbox File 56347

Los Angeles, CA 90074-6347

Pioneer Masonry Supply

Attn: Bankruptcy/Managing Agent
1400 Blizzard Dr.

Parkersburg, WV 26101

Premier Patio Heating Specialists, L
Attn: Bankruptcy/Managing Agent
PO Box 6470

Oceanside, CA $2052

Primesource Building Products Inc.
Attn: Bankruptcy/Managing Agent
2517 Payspehere Circle

Chicago, IL 60674

RARITAN GROUP INC.

Attn: Bankruptcy/Managing Agent
PO Box 10120

New Brunswick, NJ 08906

Red Wing Shoes

Attn: Bankruptcy/Managing Agent
PO Box 844329

Dallas, TX 75284-4329

Richardson Steel Yard, Inc.
Attn: Bankruptcy/Managing Agent
PO Box 605

Galena Park, TX 77547

RKM Rebar Services

Attn: Bankruptcy/Managing Agent
NO 34 SRI Kamadenu

Tamul Dadul, India

Ronald Perlman

clo Michael D. Pugliese
27 West Street, Ste. B2
Red Bank, NJ 07701

Ryan Humphreys
Attn: Bankruptcy/Managing Agent
59 Oxbow Place
Wayne, NJ 07470

Ryder Truck Rental, Inc.

dba Ryder Transportation Services
Attn: Managing Member

11690 N.W. 105th Street

Fort Lauderdale, FL 33317-8000
Case 20-12878-abl

S&P Steel Products and Services
Attn: Bankruptcy/Managing Agent
16510 Northchase Drive

Houston, TX 77060

Schaefer Stevedoring Ine.

Attn: Bankruptcy/Managing Agent
PO Box 4499

Brownsville, TX 78523

Show Your Logo, Inc.

Attn: Bankruptcy/Managing Agent
422 Treasure Drive

Oswego, IL 60543

Simpson Reinforcing, Inc.

Attn: Bankruptcy/Managing Agent
PO Box 6104

Hermitage, PA 16148

South Carolina Dept. of Revenue

Attn: Managing AgentAttn: Bankruptcy Dep

300A Outlet Pointe Blvd.
Columbia, SC 29210

Stamford Metal Group

Attn: Bankruptcy/Managing Agent
8 Wright St.

Westport, CT 06880

Steel Dynamics - Pittsboro
Attn: Bankruptcy/Managing Agent
8000 N Country Rd., #255E
Pittsboro, IN 46167

Store Capital Acquisitions, LLC
Attn: Asset Management

8377 E. Hartford Drive, Ste. 100
Scottsdale, AZ 85255

Suburban Propane LP
Attn:
240 Route 10 West
PO Box 206

Whippany, NJ 07981

Superior Petroleum Products, Inc.
Attn: Bankruptcy/Managing Agent
865 N. Superior Drive
Crown Point, IN 46307

Bankruptcy Partner/Managing Agt.

Doc 1 Entered 06/16/20 15:09:01 Page 22 of 25

San Joaquin Valley Railroad Company
Attn: Bankruptcy/Managing Agent

PO Box 409590

Atlanta, GA 30384-9590

Schnell Parts & Services

Attn: Bankruptcy/Managing Agent
4935 Newport Street

Commerce City, CO 80022

Siemer Heating & Cooling

Attn: Bankruptcy/Managing Agent
2817 Highway Ave.

Highland, IN 46322

Soule Software Corp

Attn: Bankruptcy/Managing Agent
25350 Magic Mtn Parkway
Valencia, CA 91355

Southwest Rebar Services, Inc.
Attn: Bankruptcy/Managing Agent
7102 E. Sweetwater Ave.
Scottsdale, AZ 85254

Star Building Services

Attn: Bankruptcy/Managing Agent
106 Quigley Blvd.

New Castle, DE 19720

Steel Dynamics - Roanoke
Attn: Bankruptcy/Managing Agent
102 Westside Blvd NW
Roanoke, VA 24017

Store Capital Acquisitions, LLC
clo Kutak Rock LLP

Attn: Whitney Kopicky, Esq.
1801 California Street, Ste. 3000
Denver, CO 80202

Sunstate Companies, LLC

Attn: Bankruptcy/Managing Agent
5080 Cameron Street

Las Vegas, NV 89118

T&M Equipment Company, Inc.
Attn: Bankruptcy/Managing Agent
2880 East 83rd Place

Merrillville, IN 46410

Savant Capital Management
Attn: Bankruptcy/Managing Agent
190 Buckley Drive

Rockford, IL 61107

Shamblin Stone, Inc.

Attn: Bankruptcy/Managing Agent
2950 Charles Avenue

Dunbar, WV 25064

Simec USA Corporation

Attn: Bankruptcy/Managing Agent
1700 Cleveland Ave., Suite B
National City, CA 91950

South Carolina Dept. of Labor,
Licensing & Regulations

Attn: Bankruptcy Dept/Managing Age
100 Centerview Dr.

Columbia, SC 29210-1329

Southwest Transload & Distrib. Co.
Attn: Bankruptcy/Managing Agent
4740 E. Tropical Pkwy.

Las Vegas, NV 89115

Steel Dynamics - Columbia City
Attn: Bankruptcy/Managing Agent
2601 S. 700 E

Columbia City, IN 46725

Steelcon Supply Company

Attn: Bankruptcy/Managing Agent
265 Industrial Dr.

Beckley, WV 25801

Suber Steel Corp.

Attn: Bankruptcy/Managing Agent
{ Harbor Point Rd #1102
Stamford, CT 06902

Sunstate Equipment Co., LLC
Attn: Bankruptcy/Managing Agent
5552 E. Washington

Phoenix, AZ 85034

TA Services Inc.

Attn: Bankruptcy/Managing Agent
241 Regency Parkway
Mansfield, TX 76063

 

 

 
Case 20-12878-abl

TAH Trucking Inc.

Attn: Bankruptcy/Managing Agent
PO Box 1088

Sayreville, NJ 08872

The Marvin Group, Inc.

Attn: Bankruptcy/Managing Agent
PO Box 1259

Fairacres, NM 88033

Thomas Grimme
17506 Balmaha Dr.
Land O Lakes, FL 34638

TPG Noramco, LLC

Attn: Bankruptcy/Managing Agent
9252 Colerain Avenue

Cincinnati, OH 45251

Traxys North America LLC
Attn: Bankruptcy/Managing Agent
299 Park Ave.

New York, NY 10171

Tristar FLC Inc.

Attn: Bankruptcy/Managing Agent
PO Box 424

Vancouver, WA 98666

Uline

Attn: Bankruptcy/Managing Agent
PO Box 88741

Chicago, IL 60680-1741

V.I.P. Office Centre

Attn: Bankruptcy/Managing Agent
41 Vreeland Avenue

Totowa, NJ 07512-1120

Voest Alpine Intertrading AG
Attn: Bankruptcy/Managing Agent
PO Box 4960 Msc #225
Houston, TX 77210

Wells Fargo Bank/Equip. Finance
Attn: Bankruptcy Dep't/Magaing Agt
733 Marquette Avenue Suite 700
Minneapolis, MN 55402

Doc 1 Entered 06/16/20 15:09:01 Page 23 of 25

The Continental Insurance Co,
Attn: Managing Member

151 N. Franklin

Chicago, IL 60606

The McGinnis Lumber Company Inc.
Attn: Bankruptcy/Managing Agent

PO Box 2049

Meridian, MS 39302

Thornton Rave Steel Fabrication
Attn: Bankruptcy/Managing Agent
1830 Marina Drive

Normal, IL 61761

Travelers

Attn: Manging Member
One Tower Square
Hartford, CT 06183

Traxys North America LLC

c/o Patrick F. Lennon

Lennon, Murphy & Phillips, LLC
420 Lexington Ave., Ste .300
New York, NY 10170

Tyler Mountain Water Co., Inc.
Attn: Bankruptcy/Managing Agent
PO Box 9098

Nitro, WV 25143

United Rentals (North America), Inc.
Attn: Bankruptcy/Managing Agent

PO Box 840514

Dallas, TX 75284-0514

Verizon Wireless

Atin: Bankruptcy/Managing Agent
PO Box 25505

Lehigh Valley, PA 18002-5505

Warehouse Specialists Inc.
Attn: Bankruptcy/Managing Agent
PO Box 613

Milwaukee, WI 53278

Wessels Sherman

Attn: Bankruptcy/Managing Agent
2035 Foxfield Road

Saint Charles, IL 60174

The Daniel and Henry Co.
Attn: Bankruptcy/Managing Agent
150 South Wacker Drive
Chicago, IL 60606

The Sherwin-Williams Co.

Attn: Bankruptcy/Managing Agent
PO Box 6027

Cleveland, OH 44101

Toggle Industries, Inc.

Attn: Bankruptcy/Managing Agent
323 E 87th Street

Brooklyn, NY 11236

Traxys North America LLC
Attn: Managing Member

299 Park Avenue, 38th Floor
New York, NY 10174

Trinity Rebar

Attn: Bankruptcy/Managing Agent
1020 Winfield Ra.

Winfield, WV 25213

U.S. Transioading, LLC

Attn: Bankruptcy/Managing Agent
20300 Mt. Elliott St.

Detroit, Ml 48234

US Dept of Homeland Security
Office of the General Counsel

MS 0485

2707 Martin Luther King Jr. Ave. SE
Washington, DC 20528-0525

Vimco, Inc.

Attn: Bankruptcy/Managing Agent
300 Hansen Access Road

King of Prussia, PA 19406

Wast Master Solutions LLC

Attn: Bankruptcy Dept/Managing Age
19 Davidson Lane

New Castle, DE 19720

West Direct Oif, LLC

Attn: Bankruptcy/Managing Agent
PO Box 5086

Denver, CO 80217

 

 
Case 20-12878-abl

Western State Wholesale

Attn: Bankruptcy/Managing Agent
4420 Bon View

Ontario, CA 91761

Williams Industrial Sales Company
Attn: Bankruptcy/Managing Agent
PO Box 459

Gardnerville, NV 89410

Wisconsin Dept. of Revenue
PO Box 930934
Milwaukee, WI 53293-0931

Yardtruck Specialists, Inc.
Attn: Managing Member
1510 Ford Rd.

Bensalem, PA 19020

ATA Steel Corp

clo Spilotro Law Group, LLC
Attn: Daniel Spilotro, Esq.
6161 North Cicero Ave.
Chicago, IL 60646

Convoy Capital LLC
Attn: Managing Member
PO Box 758
Birmingham, AL 35201

Fox Rothschild, LLP

Attn: Peter J. Roberts, Esq.
321 N. Clark St., Suite 1600
Chicago, IL 60654

lan Parker
25 Melville Park Road, Ste. 114
Melville, NY 11747

Jose D. Carrero

clo Mark J. Kosminskas, Esq.

Kelly, Olson, Michod, DeHaan & Richter
333 W. Wacher Dr., Ste. 2000
Chicago, IL 60606

Meglio | Corp.

Doc 1 Entered 06/16/20 15:09:01 Page 24 of 25

Weyerhauser NR Company
Attn: Bankruptcy/Managing Agent
PO Box 640160

Pittsburgh, PA 15264-0160

Wire Mesh Corp.

Attn: Bankruptcy/Managing Agent
PO Box 74780

Chicago, IL 60694

Xtra Lease

Attn; Bankruptcy Dept/Managing Agent
24135 W. Front Street

Channahon, IL 60410-5626

ZDG, LLC

clo Pepper Hamilton, LLP

620 Eighth Ave.

Thew New York Time Bldg, 37th Fl.
New York, NY 10018

Ataradius Group

Attn: Katie Whitmore

3500 Lacey Rd., Suite 220
Downers Grove, IL 60515

Daniel Marx

Goldberg Kohn

Attn: Jeremy M. Downs, Esq.
55 E. Monroe St., Suite 3300
Chicago, IL 60603-5792

Intermetal - International Metal LLC
10800 Biscayne Blvd., Suite 870
Miami, FL 33161

Kelly, Olson, Michod Dehaan & Richter
Attn: Mark J. Kosminskas, Esq.

225 W. Washington St., Suite 1300
Chicago, IL 60606

Meyers Saxon & Cole
Attn: Robert Saxon, Esq.
3620 Quentin Rd.
Brooklyn, NY 14234

Wichita Industrial Sales LP
Attn: Bankruptcy/Managing Agent
502 12th Street

Wichita Falls, TX 76301

Wisconsin Department of Revenue
Attn: Bankruptcy/Managing Agent
2135 Rimrock Rd.

Madison, WI 53708

Yard Truck Specialists, Inc.
Attn: Managing Member
P.O. Box 421

1510 Ford Rd.

Bensalem, PA 19020

Altus Receivables Management
Attn: Bankruptcy Dep't/Managing Ag
P.O, Box 1389 ,

Kenner, LA 70063

Canada Revenue Agency Tax Cent
Attn: Bankruptcy/Managing Member
1050 Notre Dame Ave.
Sudbury ON P3A 5C2

Duane Morris LLP

Attn: Bankruptcy Dept/Managing Ag
1540 Broadway

New York, NY 10036

lan Parker
160 Talmage Farm Lane
East Hampton, NY 11937

Intermetal Rebar, L.L.C.
10800 Biscayne Blvd, Ste. 870
Miami, FL 33161

Lennon, Murphy & Phillips, LLC
Attn: Patrick D. Lennon, Esq.
The GrayBar Building

420 Lexington Ave., Ste. 300
New York, NY 10170

MPI Coating Services, LLC

cio John McCrossan, Registered Ag
7865 Jefferson Highway

Maple Grove, MN 55369-6240

 
Case 20-12878-ab| Doc1 Entered 06/16/20 15:09:01 Page 25 of 25

Revenu Quebec Richard D. Curtis Savant
3800, rue de Marly Quebec c/o Inidiana Civil Rights Commission Attn: Managing Member
Quebec G1X4A5 Attn: Bankruptcy Dept/Managing Agent 190 Buckley Dr.
100 N. Senate Ave., #N300 Des Plaines, IL 60017
Indianapolis, IN 46204
Shea & Larsen Steel Dynamics Inc. Todd Frank
Attn: Bart K. Larsen, Esq, Attn: Bankrupcy Dep't/Managing Agent
1731 Village Center Circle, #150 7575 West Jefferson Blvd
Las Vegas, NV 89134 Fort Wayne, IN 46804
UCR Steel Group LLC Voest Alpine Intertrading AG Windels Marx Lane & Mittendorf, L
clo Rodriguez McCloskey PLLC clo Danile J. Spilotro, Esq. Attn: Rodman E. Honecker, Esq.
3620 Quentin Road Spilotro Law Group, LLC 120 Albany St. Plaza
Brooklyn, NY 11234 6160 N. Cicero Ave., Ste. 650 New Brunswick, NJ 08901
Chicago, IL 60646
Wire Mesh Corp. Zarco Einhorn Salkowski & Brito, P.A. Frank A. Bergren, dr.
clo Graystone Partners, LLC Attn: Robert Zarco 11825 Vinci Drive
Attn: 2 Biscayne Blvd., 34th Floor Windermere, FL 34786
5151 N Oracle Rd, Suite 209 Miami, FL 33131

Tucson, AZ 85704

Jose D. Carrero
10800 Biscayne, #870
Miami, FL 33161
